Citation Nr: 0814620	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-18 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.



ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1944 to June 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire.  


FINDING OF FACT

The veteran has Level IV left ear hearing acuity and Level II 
right ear hearing acuity.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria

The appropriate evaluation for a hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, as shown by audiometry, 
including a controlled speech discrimination test (Maryland 
CNC), and puretone audiometry, by a state-licensed 
audiologist.  See 38 C.F.R. § 4.85.  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.  Id. 

Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be based 
solely on puretone threshold testing.  One exceptional 
pattern of hearing impairment occurs when the puretone 
thresholds in each of the four frequencies (1,000, 2,000, 
3,000 and 4,000 Hertz) are 55 decibels or greater.  Another 
occurs when the puretone threshold at 1000 hertz is 30 
decibels or less, and the threshold at 2000 hertz is 70 
decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is 
then used to determine the rating assigned by combining the 
Roman numeral designations for hearing impairment of each 
ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

History and analysis

The veteran submitted his claim for service-connection for 
bilateral hearing loss in September 2005.  The February 2006 
Rating Decision on appeal granted the veteran service 
connection for bilateral hearing loss and assigned an initial 
rating of zero percent, effective from September 29, 2005.  
The veteran has appealed the zero percent rating.

An undated private audiometric report from Avada Hearing Care 
shows bilateral hearing loss.  The extent of the hearing loss 
shown is less than shown in a February 2006 VA audiometric 
report.

The February 2006 VA audiological examination report shows 
bilateral hearing loss:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
70
80
LEFT
20
20
55
70
75

The right ear average puretone threshold was 56 decibels and 
speech recognition was 86 percent.  Under Table VI, such 
hearing acuity is considered Level II.  The left ear average 
puretone threshold was 55 decibels and speech recognition was 
82 percent.  Under Table VI, such hearing acuity is 
considered Level IV.  Combining the hearing level 
designations for the two ears under Table VII results in a 
zero percent rating under Code 6100.  38 C.F.R. § 4.85, Table 
VII.

In this case the veteran is not shown to have an exceptional 
pattern of hearing impairment as described by 38 C.F.R. 
§ 48.86.

This condition is currently insufficient to establish 
entitlement to a compensable rating because the rating of 
hearing loss disability involves the mechanical application 
of the rating schedule to numeric designations assigned to 
official audiometry results.  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The timing notification 
requirements listed in 38 C.F.R. § 3.159 should include all 
downstream issues of the claim.  (i.e., the initial-
disability-rating and effective-date elements of a service-
connection claim).  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

As for the duty to notify, in an October 2005 letter sent 
before the issuance of the rating decision granting service 
connection, the veteran was advised of his and VA's 
respective claim development responsibilities and was asked 
to identify sources of evidence concerning the claimed 
hearing loss disability.  The Board notes that VAOPGCPREC 8-
2003 held that, if, in response to notice of its decision on 
a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  A May 2006 statement of 
the case (SOC) explained what specific regulatory provisions 
govern his disability and why the increased rating claim 
remained denied.

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records and provided 
the veteran a VA audiometric examination.  The veteran 
submitted a private audiogram.  The veteran has been accorded 
ample opportunity to present evidence and argument in support 
of the appeal and he has done so.  The veteran has not 
indicated that there are any additional pertinent records to 
support the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



						 
        (CONTINUED ON NEXT PAGE)

ORDER


A compensable rating for bilateral hearing loss is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


